Title: Thomas Jefferson to James Jay, 7 April 1809
From: Jefferson, Thomas
To: Jay, James


          
            Dear Sir  Monticello Apr. 7. 09.
            Your favor of Feb. 27. came to hand on the 3d of March. the occupations of the moment & of those which have followed must be my apology for this late acknolegement. the plan of civilising the Indians is undoubtedly a great improvement on the antient & totally ineffectual one of beginning with religious missionaries. our experience has shewn that this must be the last step of the process. the following is what has been succesful. 1. to raise cattle Etc & thereby acquire a knolege of the value of property 2. arithmetic to calculate that value. 3. writing, to keep accounts and here they begin to inclose farms, & the men to labor, the women to spin & weave. 4. to read. Aesop’s fables & Robinson Crusoe are their first delight. the Creeks & Cherokees are advanced thus far, & the Cherokees are now instituting a regular government.
            An equilibrium of agriculture, manufactures & commerce is certainly become essential to our independance. manufactures sufficient for our own consumption of what we raise the raw material (and no more). commerce sufficient to carry the surplus produce of agriculture, beyond our own consumption, to a market for exchanging it for articles we cannot raise (and no more.) these are the true limits of manufactures & commerce. to go beyond them is to increase our dependance on foreign nations, and our liability to war. these three important branches of human industry will then grow together, & be really handmaids to each other.I salute you with great respect & esteem.
            
              Th:
              Jefferson
          
          
            P.S. Lady Huntington’s address & your circular are enclosed.
          
        